DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17, 19-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. 2022/0095337) (hereinafter “Wang”).  Wang teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method of wireless communications by a user equipment (UE), comprising: receiving, from a base station, a message indicating activation or reactivation of semi-persistent scheduling (SPS) between the UE and the base station” is anticipated by the UE 100 of Figure 11 that receives SPS PDSCH activation signaling (message) from the base station 120 of Figure 12 as spoken of on page 5, paragraph [0113].
“Receiving, from the base station and subsequent to the receiving of the message, an SPS message” is anticipated by the UE 100 of Figure 11 that periodically receives the SPS PDSCH at a corresponding time-frequency position after receiving the activation signaling as spoken of on page 5, paragraph [0113].
“Selecting, based on the message, a first resource for transmitting a first acknowledgement / negative-acknowledgement (ACK/NACK) to acknowledge reception of the message” and “selecting a second resource for transmitting a second ACK/NACK to acknowledge reception of the SPS message” is anticipated by the UE 100 of Figure 11 that selects the PUCCH resource (first resource, second resource) of the PDCCH-based HARQ-ACK to transmit all HARQ-ACKs in the uplink time unit corresponding to the PDCCH-based HARQ-ACK(s) (first ACK/NACK) for the PDCCH-based PDSCH as well as the HARQ-ACK(s) (second ACK/NACK) of the SPS PDSCH as spoken of on page 5, paragraph [0114].
Lastly, “transmitting, to the base station, the first ACK/NACK on the first resource and the second ACK/NACK on the second resource” is anticipated by the UE 100 of Figure 11 that reports (transmits) both the PDCCH-based HARQ-ACK(s) and the HARQ-ACK(s) of SPS PDSCH in the time unit as spoken of on page 5, paragraph [0114].
Regarding claim 2, “wherein the message comprises one or more parameters for the activation or the reactivation of the SPS” is anticipated by the SPS activation DCI that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information, reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 3, “wherein the one or more parameters are indicated by the message in a physical uplink (UL) control channel (PUCCH) resource indicator (PRI)” is anticipated by the PUCCH resource (including one or more parameters) that is indicated by PRI in the activation DCI as spoken of on page 7, paragraph [0142].
Regarding claim 4, “wherein the one or more parameters includes a modulation and coding scheme for SPS transmissions, a downlink (DL) SPS time and frequency allocation, a first offset value for the first ACK/NACK, or a second offset value for the second ACK/NACK” is anticipated by the SPS activation DCI that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information (time/frequency allocation), reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 5, “wherein the second offset value is different from the first offset value” is anticipated by the time characteristics of respective SPS PDSCH configurations that may be different, such as the period and/or time offsets as spoken of on page 9, paragraph [0162].
Regarding claim 6, “wherein the message is a downlink (DL) control information (DCI) message” is anticipated by the SPS activation DCI (DCI message) that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information, reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 7, “receiving, from the base station, a configuration message indicating one or more parameters of the SPS message for the UE to receive the SPS message; and monitoring, in response to the configuration message, communications from the base station to receive the SPS message based on the one or more parameters of the SPS message” is anticipated by the base station 120 of Figure 12 that transmits configuration information (configuration message) of one or more SPS PDSCH configurations to the UE 100 of Figure 11, where the configuration information includes at least a transmission parameter of the SPS PDSCH and a PUCCH resource set of the HARQ-ACK feedback of the SPS PDSCH (one or more parameters) as spoken of on page 4, paragraphs [0098]-[0099]; as well as the UE that determines the PUCCH resource of a first SPS PDSCH according to HARQ-ACK feedback timing received (monitoring communications) from the base station as spoken of on page 4, paragraph [0102].
Regarding claim 9, “determining the first resource and the second resource are within a same slot or a same sub-slot; and merging the first ACK/NACK and the second ACK/NACK into a single codebook in response to the determining of the first resource and the second resource are within the same slot or the same sub-slot, wherein the second resource is a same resource as the first resource” is anticipated by the UE 100 of Figure 11 that determines that HARQ-ACK PUCCH resources of multiple SPS PDSCHs (first, second resource) corresponding to different codebooks overlap in the time domain (same slot), and transmits the HARQ-ACK of the SPS PDSCH of the plurality of codebooks at the same time (single codebook) as spoken of on page 13, paragraph [0220].
Regarding claim 10, “determining an overlap exists between the single codebook and a second codebook for dynamic scheduled downlink (DL) messages; and merging the single codebook into the second codebook in response to the determining the overlap exists” is anticipated by the UE 100 of Figure 11 that determines that HARQ-ACK PUCCH resources of multiple SPS PDSCHs (first, second resource) corresponding to different codebooks overlap in the time domain (same slot), and transmits the HARQ-ACK of the SPS PDSCH of the plurality of codebooks at the same time (single codebook) as spoken of on page 13, paragraph [0220]; as well as where a DCI size of a dynamic codebook (second codebook) is utilized to represent a dynamic codebook as well as a semi-static codebook as spoken of on page 13, paragraph [0220].
Regarding claim 11, “a method of wireless communications by a base station, comprising: 32 030284.19303 AFDOCS/24309167.1Qualcomm Ref. No. 207057transmitting, to a user equipment (UE), a message indicating activation or reactivation of semi-persistent scheduling (SPS) between the base station and the UE; transmitting, to the UE, an SPS message subsequent to the transmitting of the message” is anticipated by the UE 100 of Figure 11 that receives SPS PDSCH activation signaling (message) from the base station 120 of Figure 12 as spoken of on page 5, paragraph [0113]; as well as the UE 100 of Figure 11 that periodically receives the SPS PDSCH from the base station 120 at a corresponding time-frequency position after receiving the activation signaling as spoken of on page 5, paragraph [0113].
Lastly, “receiving, from the UE, a first acknowledgement / negative-acknowledgement (ACK/NACK) to acknowledge reception of the message on a first resource and a second ACK/NACK to acknowledge reception of the SPS message on a second resource” is anticipated by the UE 100 of Figure 11 that reports (transmits) both the PDCCH-based HARQ-ACK(s) (first ACK/NACK) and the HARQ-ACK(s) of SPS PDSCH (second ACK/NACK) in the time unit (first resource, second resource) as spoken of on page 5, paragraph [0114].
Regarding claim 12, “wherein the message comprises one or more parameters for the activation or the reactivation of the SPS” is anticipated by the SPS activation DCI that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information, reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 13, “wherein the one or more parameters are indicated by the message in a physical uplink (UL) control channel (PUCCH) resource indicator (PRI)” is anticipated by the PUCCH resource (including one or more parameters) that is indicated by PRI in the activation DCI as spoken of on page 7, paragraph [0142].
Regarding claim 14, “wherein the one or more parameters includes a modulation and coding scheme for SPS transmissions, a downlink (DL) SPS time and frequency allocation, a first offset value for the first ACK/NACK, or a second offset value for the second ACK/NACK” is anticipated by the SPS activation DCI that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information (time/frequency allocation), reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 15, “wherein the second offset value is different from the first offset value” is anticipated by the time characteristics of respective SPS PDSCH configurations that may be different, such as the period and/or time offsets as spoken of on page 9, paragraph [0162].
Regarding claim 16, “wherein the message is a downlink (DL) control information (DCI) message” is anticipated by the SPS activation DCI (DCI message) that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information, reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 17, “transmitting, to the UE, a configuration message indicating one or more parameters of the SPS message for the UE to monitor” is anticipated by the base station 120 of Figure 12 that transmits configuration information (configuration message) of one or more SPS PDSCH configurations to the UE 100 of Figure 11, where the configuration information includes at least a transmission parameter of the SPS PDSCH and a PUCCH resource set of the HARQ-ACK feedback of the SPS PDSCH (one or more parameters) as spoken of on page 4, paragraphs [0098]-[0099]; as well as the UE that determines the PUCCH resource of a first SPS PDSCH according to HARQ-ACK feedback timing received (monitoring communications) from the base station as spoken of on page 4, paragraph [0102].
Regarding claim 19, “a user equipment (UE), comprising: a memory storing instructions; and one or more processors coupled with the memory and configured to: receive, from a base station, a message indicating activation or reactivation of semi-persistent scheduling (SPS) between the UE and the base station” is anticipated by the UE 100 of Figure 11 that receives SPS PDSCH activation signaling (message) from the base station 120 of Figure 12 as spoken of on page 5, paragraph [0113]; where the UE 1300 of Figure 13 includes a processor 1301 coupled to a memory 1302 including application program code (instructions).
“Receive, from the base station and subsequent to the message being received, an SPS message” is anticipated by the UE 100 of Figure 11 that periodically receives the SPS PDSCH at a corresponding time-frequency position after receiving the activation signaling as spoken of on page 5, paragraph [0113].
“Select, based on the message, a first resource for transmitting a first acknowledgement / negative-acknowledgement (ACK/NACK) to acknowledge reception of the message” and “select a second resource for transmitting a second ACK/NACK to acknowledge reception of the SPS message” is anticipated by the UE 100 of Figure 11 that selects the PUCCH resource (first resource, second resource) of the PDCCH-based HARQ-ACK to transmit all HARQ-ACKs in the uplink time unit corresponding to the PDCCH-based HARQ-ACK(s) (first ACK/NACK) for the PDCCH-based PDSCH as well as the HARQ-ACK(s) (second ACK/NACK) of the SPS PDSCH as spoken of on page 5, paragraph [0114].
Lastly, “transmit, to the base station, the first ACK/NACK on the first resource and the second ACK/NACK on the second resource” is anticipated by the UE 100 of Figure 11 that reports (transmits) both the PDCCH-based HARQ-ACK(s) and the HARQ-ACK(s) of SPS PDSCH in the time unit as spoken of on page 5, paragraph [0114].
Regarding claim 20, “wherein the message comprises one or more parameters for the activation or the reactivation of the SPS” is anticipated by the SPS activation DCI that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information, reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 21, “wherein the one or more parameters includes a modulation and coding scheme for SPS transmissions, a downlink (DL) SPS time and frequency allocation, a first offset value for the first ACK/NACK, or a second offset value for the second ACK/NACK” is anticipated by the SPS activation DCI that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information (time/frequency allocation), reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 22, “wherein the second offset value is different from the first offset value” is anticipated by the time characteristics of respective SPS PDSCH configurations that may be different, such as the period and/or time offsets as spoken of on page 9, paragraph [0162].
Regarding claim 23, “receive, from the base station, a configuration message indicating one or more parameters of the SPS message for the UE to receive the SPS message; and monitor, in response to the configuration message, communications from the base station to receive the SPS message based on the one or more parameters of the SPS message” is anticipated by the base station 120 of Figure 12 that transmits configuration information (configuration message) of one or more SPS PDSCH configurations to the UE 100 of Figure 11, where the configuration information includes at least a transmission parameter of the SPS PDSCH and a PUCCH resource set of the HARQ-ACK feedback of the SPS PDSCH (one or more parameters) as spoken of on page 4, paragraphs [0098]-[0099]; as well as the UE that determines the PUCCH resource of a first SPS PDSCH according to HARQ-ACK feedback timing received (monitoring communications) from the base station as spoken of on page 4, paragraph [0102].
Regarding claim 24, “determine the first resource and the second resource are within a same slot or a same sub-slot; and merge the first ACK/NACK and the second ACK/NACK into a single codebook in response to the determining of the first resource and the second resource are within the same slot or the same sub-slot, wherein the second resource is a same resource as the first resource” is anticipated by the UE 100 of Figure 11 that determines that HARQ-ACK PUCCH resources of multiple SPS PDSCHs (first, second resource) corresponding to different codebooks overlap in the time domain (same slot), and transmits the HARQ-ACK of the SPS PDSCH of the plurality of codebooks at the same time (single codebook) as spoken of on page 13, paragraph [0220].
Regarding claim 25, “determine an overlap exists between the single codebook and a second codebook for dynamic scheduled downlink (DL) messages; and merge the single codebook into the second codebook in response to the determining the overlap exists” is anticipated by the UE 100 of Figure 11 that determines that HARQ-ACK PUCCH resources of multiple SPS PDSCHs (first, second resource) corresponding to different codebooks overlap in the time domain (same slot), and transmits the HARQ-ACK of the SPS PDSCH of the plurality of codebooks at the same time (single codebook) as spoken of on page 13, paragraph [0220]; as well as where a DCI size of a dynamic codebook (second codebook) is utilized to represent a dynamic codebook as well as a semi-static codebook as spoken of on page 13, paragraph [0220].
Regarding claim 26, “a base station, comprising: a memory storing instructions; and one or more processors coupled with the memory and configured to: transmit, to a user equipment (UE), a message indicating activation or reactivation of semi-persistent scheduling (SPS) between the base station and the UE; 35 030284.19303 AFDOCS/24309167.1Qualcomm Ref. No. 207057transmit, to the UE, an SPS message subsequent to the message being transmitted” is anticipated by the UE 100 of Figure 11 that receives SPS PDSCH activation signaling (message) from the base station 120 of Figure 12 as spoken of on page 5, paragraph [0113]; as well as the UE 100 of Figure 11 that periodically receives the SPS PDSCH from the base station 120 at a corresponding time-frequency position after receiving the activation signaling as spoken of on page 5, paragraph [0113]; where the base station 1400 of Figure 14 includes a processor 1401 coupled to a memory 1402 including application program code (instructions). 
Lastly, “receive, from the UE, a first acknowledgement / negative-acknowledgement (ACK/NACK) to acknowledge reception of the message on a first resource and a second ACK/NACK to acknowledge reception of the SPS message on a second resource” is anticipated by the UE 100 of Figure 11 that reports (transmits) both the PDCCH-based HARQ-ACK(s) (first ACK/NACK) and the HARQ-ACK(s) of SPS PDSCH (second ACK/NACK) in the time unit (first resource, second resource) as spoken of on page 5, paragraph [0114].
Regarding claim 27, “wherein the message comprises one or more parameters for the activation or the reactivation of the SPS” is anticipated by the SPS activation DCI that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information, reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 28, “wherein the one or more parameters includes a modulation and coding scheme for SPS transmissions, a downlink (DL) SPS time and frequency allocation, a first offset value for the first ACK/NACK, or a second offset value for the second ACK/NACK” is anticipated by the SPS activation DCI that indicates information (parameters) of the SPS PDSCH such as frequency domain resources, time offset information (time/frequency allocation), reference signal DMRS, HARQ-ACK timing, etc. as spoken of on page 5, paragraph [0113].
Regarding claim 29, “wherein the second offset value is different from the first offset value” is anticipated by the time characteristics of respective SPS PDSCH configurations that may be different, such as the period and/or time offsets as spoken of on page 9, paragraph [0162].
Regarding claim 30, “transmit, to the UE, a configuration message indicating one or more parameters of the SPS message for the UE to monitor” is anticipated by the base station 120 of Figure 12 that transmits configuration information (configuration message) of one or more SPS PDSCH configurations to the UE 100 of Figure 11, where the configuration information includes at least a transmission parameter of the SPS PDSCH and a PUCCH resource set of the HARQ-ACK feedback of the SPS PDSCH (one or more parameters) as spoken of on page 4, paragraphs [0098]-[0099]; as well as the UE that determines the PUCCH resource of a first SPS PDSCH according to HARQ-ACK feedback timing received (monitoring communications) from the base station as spoken of on page 4, paragraph [0102].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ma et al. (U.S. 2022/0021505) (hereinafter “Ma”).
Regarding claims 8 and 18, Wang teaches claims 7 and 17 as described above.  Wang does not explicitly teach “wherein the configuration message is a radio resource control (RRC) message”.
However, Ma teaches an apparatus and method for providing HARQ-ACK codebook feedback information for a PDSCH transmission where configuration information may be provided via an RRC layer as spoken of on page 5, paragraph [0078].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the RRC layer configuration information transmission taught in Ma to the system of Wang in order to improve the reliability of the configuration information transmission by utilizing a higher layer signaling protocol compatible with the 5G communication standard.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467